In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-15-00113-CV
                             ________________________

                  MOHAMMED FAWWAZ SHOUKFEH, M.D., P.A.,
                  D/B/A TEXAS CARDIAC CENTER, APPELLANT

                                           V.

    JAMES G. GRATTAN AND TEXAS WORKFORCE COMMISSION, APPELLEES



                           On Appeal from the 99th District Court
                                  Lubbock County, Texas
           Trial Court No. 2014-510,479; Honorable William C. Sowder, Presiding


                                       May 1, 2015

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.



      Appellant, Mohammed Fawwaz Shoukfeh, M.D., P.A., d/b/a Texas Cardiac

Center, gave notice of appeal from the trial court’s summary judgment in favor of

Appellees, James G. Grattan and the Texas Workforce Commission finding substantial

evidence to support the Commission’s wage claim decision. By letter dated April 1,

2015, the Clerk of this Court advised Dr. Shoukfeh that a filing fee of $195 was overdue
and noted that failure to submit payment within ten days would subject the appeal to

dismissal pursuant to Rule 42.3(c) of the Texas Rules of Appellate Procedure.

       Dr. Shoukfeh has not responded, paid the filing fee, nor made other

arrangements for the discharge of the clerk’s filing fee. See TEX. R. APP. P. 12.1(b).

Unless a party is excused from paying a filing fee, the Clerk of this Court is required to

collect filing fees set by statute or the Texas Supreme Court when an item is presented

for filing. See id. at 5, 12.1(b). Although the filing of a proper notice of appeal invokes

an appellate court’s jurisdiction, if a party fails to follow the prescribed rules of appellate

procedure, the appeal may be dismissed. Id. at 25.1(b).


       Accordingly, this appeal is dismissed for failure to comply with a directive from

this Court requiring action within a specified time. Id. at 42.3(c).


                                                   Per Curiam




                                              2